Citation Nr: 0622129	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar strain with L3-4 spondylosis, disc bulging 
and degeneration, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from May 2002 until July 
2003.  

In August 2003, the RO received the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.  The October 2004 rating decision granted the 
veteran's service connection claim and assigned a 10 percent 
evaluation for her lumbar spine condition.  The veteran 
disagreed with the assigned rating. The appeal was perfected 
by the timely submission of a substantive appeal (VA Form 9) 
in April 2005.

In the April 2005 VA Form 9, the veteran requested a 
videoconference hearing.  Such was scheduled for May 2006.  
The veteran did not appear and has not requested that the 
hearing be rescheduled.  Accordingly, the Board will proceed 
as if the veteran's hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on her part is required.


REMAND

For the reasons set out immediately below, the Board has 
determined that a remand is in order. 

The RO received the veteran's claim on August 11, 2003, and 
service connection for her back disability has been made 
effective as of July 31, 2003, the day after her separation 
from military service.  See 38 C.F.R. § 3.400 (2005).  She is 
appealing the initially assigned disability rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

A review of the rating decision, SOC and SSOC reveals that 
the veteran has not been provided with notice of the rating 
criteria in effect prior to September 26, 2003.  Also, the 
former criteria has not been considered when evaluating the 
veteran's disability.    

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with 
notice of the rating criteria for spinal 
disabilities in effect prior to September 
26, 2003.  

2.  After the above development has been 
completed, and after undertaking any 
additional evidentiary development deemed 
to be appropriate based on the then 
current state of the record, VBA should 
readjudicate the claim, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action, as well as the 
former and current schedular criteria 
involving the spine. If the benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC) and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


